Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed October 6, 2020 has been entered.  Claims 1-9 and 31-41 are pending in this application and examined herein.

       Claim Interpretation
The present claims are directed to a system, i.e. an apparatus.  It is noted that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) [emphasis in original]. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Therefore recitations in the instant claims that refer to some particular material employed or produced in the claimed system will not generally be considered to limit the scope of the claims absent some indication that those recitations actually reflect a limitation on the structure of the claimed system, or some portion thereof.  This is of particular relevance with respect to instant claims 32, 33, 34, 40 and 41, which define nothing more than the composition of reactants used and/or products formed in the claimed apparatus.

Rejections—35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

            (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 37 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. For purposes of this rejection, “the time the application was filed” is considered to be November 9, 2016, the filing date of application no. 15/347,225.  The present application is a divisional of the ‘225 application.
Nothing in the specification as filed appears to convey the concept of product particles that are between about 10 and 100 microns.  While the specification discloses droplet diameters consistent with these sizes (see, for instance, para. [0032]), there does not appear to be any disclosure of final products of that size.

Claims 1-9 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a system for manufacturing quantum dots, does not reasonably provide enablement for the full scope of “quantum particles” as presently claimed.  The 
The term “quantum particles” generally refers to subatomic particles such as quarks and leptons.  In contrast, the present specification describes systems for making “quantum dots”, i.e. small semiconductor nanoparticles as explained in para. [0002] of the specification as filed.  These are completely different components in kind and function, and nothing in the specification as filed conveys or suggests that applicant has manufactured or discovered how to manufacture “quantum particles”.  It is suggested that the claims be amended to recite a system for the manufacture of “quantum dots”.

7.	Claims 8 and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The term “low” pressure in claim 8 is a relative term that does not appear to have any particular meaning in the art.  Nor does the present specification define this term such that one of skill in the art, having read the specification and claims, would be able to distinguish a system within the scope of the claim versus one outside that scope.
b) The term “micron-sized” renders claim 35 indefinite because that term does not limit the particle size to any particular number of microns.  For instance, it is unclear whether the particles must be substantially 1 micron in size in order to fall within the scope of this claim, or if they may be some number of microns in size (e.g. 2, 3, 5, 10, or 100 microns), or even some fraction of a micron (e.g. 0.9, 0.8, 0.5, 0.1 or 0.01 micron).  Clarification is required.

Rejections—35 U.S.C. 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 31, 32, 33, 34, 36, 38, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russian patent RU 2494041 C1. [Note: A translation of RU ‘041 has been obtained from Espacenet, is attached to this Office Action and will be referred to herein].
RU ‘041 discloses a system that includes parts capable of feeding a solid precursor (alumina) and a reactive gas (nitrogen) into a plasma chamber, an energy source for forming a plasma (a plasmatron) which is capable of applying energy to the gas to form a plasma and react the alumina and the nitrogen, and a quenching chamber (lines 236-237 of the translation of RU ‘041 indicates that aluminum nitride obtained in the plasma chamber was condensed in a water-cooled chamber) where product particles form from the reaction of the aluminum and the nitrogen (also in accord with claim 38).  With respect to claims 32, 33 and 34, the precursor includes aluminum, the gas includes nitrogen, and the product includes AlN.  With respect to claim 36, line 280 of the translation of RU ‘041 discloses an embodiment where the product particles are entirely within the range presently claimed.  With respect to claims 39 and 40, in addition to what is stated above, aluminum and nitrogen can be considered “first” and “second” elements as claimed, and the AlN particles formed in the prior art are spherical.  Thus, RU 2494041 is held to anticipate the claimed invention.

Rejections—35 U.S.C. 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over RU 2494041 (and its translation).
RU ‘041, discussed supra, does not recite the limitations set forth in the instant claims.  However:
a) With respect to claim 35, the products formed in the RU ‘041 apparatus appear to be of various sizes between 10-150 nm, or 0.01-0.15 micron.  This is held to fall within the scope of “micron-sized” as claimed; see also the rejection under 35 U.S.C. 112 in item 7(b) supra.
b) With respect to claim 41, this claim is directed entirely to defining materials used or produced in the claimed apparatus, and the actual devices employed in the prior art appear to be fully capable of processing such materials.  Therefore the apparatus as claimed would not appear to be distinct from that of the prior art; see also Hewlett-Packard and Masham, both cited in the “Claim Interpretation” section supra.
Therefore, devices as presently claimed would have been considered at best obvious variants of those disclosed in RU 2494041 by one of ordinary skill in the art.

12.	Claims 1, 2, 3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yubuta et al. (US 2008/0006954).
Yubuta discloses a system that includes a device capable of forming molten droplets from powdery raw material and spraying the droplets into a plasma chamber (see Yubuta para. 
With respect to claim 2, Yubuta para. [0071] discloses an embodiment that forms droplets 5-10 µm in size; therefore each droplet would be within 50% of, for instance, a 7.5 µm size.  With respect to claim 3, while the prior art does not specify forming each droplet within 10% of a given size, the entire point of Yubuta is to provide uniform sized material, suggesting that the droplets should be substantially uniform in size as well.  With respect to claim 6, Yubuta para. [0089] indicates that the droplets are preferably heated to a high temperature, which would require the claimed “heating element”.  With respect to claim 8, Yubuta para. [0074] discloses a vacuum pump located in an area where final particles are recovered, equivalent to a “low” pressure pump as claimed; see also the rejection under 35 U.S.C. 112 in item 7(a0 supra.  With respect to claim 9, Yubuta para. [0038-0039] discloses supplying gas (a “cooling fluid”) into the cooling chamber, which would necessitate the presence of holes of some sort to receive the cooling fluid into the chamber.
Yubuta differs from the claimed invention in that Yubuta does not refer to manufacturing “quantum particles” (or more precisely “quantum dots” as disclosed in the present specification).  However, the prior art indicates that the devices disclosed therein can be employed for making a wide variety of oxide particles in sizes of about 15-20 nm; see the examples of Yubuta.  It therefore would have been obvious for one of ordinary skill in the art to employ such a device to make the small semiconductive particles as done in the present invention.  Additionally, this limitation as claimed appears to be largely a limitation upon the material used in the claimed apparatus, and does not define any particular limitation on the structure of ant portion of the Hewlett-Packard and Masham as cited in the “Claim Interpretation” section supra.
Thus, the disclosure of Yubuta et al. is held to create a prima facie case of obviousness of a system as presently claimed.

13.	Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yubuta et al., as above, in view of Hadidi et al. (US 2008/0173641).
Yubuta, discussed supra, does not disclose a microwave energy source as required by instant claims 4 and 5 or the piezoelectric actuator of claim 7.  Hadidi is directed to apparatuses for forming small uniform size particles in a plasma chamber, i.e.is in a similar field of endeavor as Yubuta.  Hadidi indicates it was known in the art, at the time of filing of the present invention, i) to employ a microwave energy source having a frequency as presently claimed as an energy source for the plasma in such devices (see Hadidi para. [0053]) and ii) to employ a droplet maker that includes a piezoelectric actuator and vibrating (or “flexible”) plate in such devices; see Hadidi para. [0030]).  This embodiment of Hadidi further discloses orifices 10 µm in diameter, consistent with the “capillary” as claimed  
Therefore, the disclosure of Hadidi et al., combined with the apparatus as taught by Yubuta et al., would have suggested a system as presently claimed to one of ordinary skill in the art.

14.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is if interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	April 6, 2021